DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Jethro on 5 November 2021.

The application has been amended as follows: 

1. (Currently amended) A turbojet bearing housing including a fixed envelope traversed by a rotor, the envelope including a cylindrical end having an outer threading surrounding a seal ensuring a leak tightness of the cylindrical end with the rotor, the envelope being equipped with a shell having an inner threading screwed around the outer threading of the cylindrical end of the envelop; and
the turbojet bearing housing further including a locking collar surrounding the shell, the locking collar including on the one hand tabs engaging in corresponding notches of the envelope and on the other hand tabs pulling down into corresponding notches of the shell to rotationally lock the shell with respect to the envelope.
2. (Cancelled) 

Allowable Subject Matter
Claims 1, 3-4, and 7-8 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            


/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745                                                                                                                                                                                            	12/3/2021